Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-6 and 19-20 remain in the application as withdrawn

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gallagher (US 4,940,374).  Gallagher discloses a locking plate comprising a planer base (18) with a locking portion (25) and an integral key (19) extending from the base.  The locking portion tapers to a point so has a width less than the base and, the locking portion is capable of being received in a clearance in a second component.  Since the claims are directed to the locking plate, the combination with the second component and the clearance is a recitation of intended use where the prior art needs only to be capable of the intended use to anticipate the claims.  See MPEP 2114.  In the instant case, Gallagher would be capable of intended use such as if the locking portion were oriented between two pipes of a header.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher as applied to claim 1 above, and further in view of Powell (US 7,603,931).  Gallagher does not disclose the lock plate having another key extending opposite and rotationally offset from the key.  Powell disclose a key (14) similar to Gallagher and further discloses another key (16) extending in an opposite direction and rotationally offset.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the lock plate of Gallagher with another key extending in an opposite direction and rotationally offset from the key in order to facilitate different position for the locking plate as described in Powell (see Figs. 5 and 7 for example).

Allowable Subject Matter
Claims 9-12 and 14-18 are allowable.

Response to Remarks
Applicant argues that Gallagher does not disclose a reduced width locking portion extending from the base receivable with a clearance formed in a portion of the second component.  In response, the examiner disagrees because, as explained above, in Gallagher the locking portion 25 tapers to a point relative to the base portion thus the tapering forms a reduced width relative to the base and, the 
Applicant argues that the head of the fastener in Gallagher is not recessed within an opening formed in the second component.  In response, the claims do not claim the fastener recessed in an opening formed in the second component and, any recessed opening in the second part also be intended use for reasons as described above.  While the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jones (US Des. 386,955) is cited to show a locking plate including a circular base with a key extending orthogonal to the base and a pair of oppositely extending locking portions. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677